Title: From Thomas Jefferson to Joseph Willard, 24 March 1789
From: Jefferson, Thomas
To: Willard, Joseph



Sir
Paris Mar. 24. 1789.

I have been lately honoured with your letter of Sep. 24. 1788. accompanied by a diploma for a doctorate of laws which the University of Harvard has been pleased to confer on me. Conscious how little I merit it, I am the more sensible of their goodness and indulgence to a stranger who has had no means of serving or making himself known to them. I beg you to return them my grateful thanks, and to assure them that this notice from so eminent a seat of science is very precious to me.
The most remarkable publications we have had in France for a year or two past are the following. Les voiages d’Anacharsis par l’Abbé Barthelemi. 7. vols. 8vo. This is a very elegant digest of whatever is known of the Greeks; unuseful indeed to him who has read the original authors, but very proper for one who reads modern languages only.—The works of the king of Prussia. The Berlin edition is in 16. vols. 8vo. It is said to have been gutted at Berlin; and here it has been still more mangled. There are one or two other editions published abroad, which pretend to have rectified the maltreatment both of Berlin and Paris. Some time will be necessary to settle the public mind as to the best edition.
Montignot has given us the original Greek, and a French translation of the 7th. book of Ptolemy’s great work, under the title of ‘Etat des etoiles fixes au second siecle,’ in 4to. He has given the designation of the same stars by Flamstead and Beyer, and their position in the year 1786. A very remarkeable work is the ‘Mechanique Analytique’ of La Grange in 4to. He is allowed to be the greatest mathematician now living, and his personal worth is equal to his science. The object of his work is to reduce all the principles of Mechanics to the single one of the Equilibrium, and  to give a simple formula applicable to them all. The subject is treated in the Algebraic method, without diagrams to assist the conception. My present occupations not permitting me to read any thing which requires a long and undisturbed attention, I am not able to give you the character of this work from my own examination. It has been received with great approbation in Europe. In Italy, the works of Spallanzani on digestion, and generation, are valuable. Tho perhaps too minute, and therefore tedious, he has developed some useful truths, and his book is well worth attention. It is in 4. vols. 8vo. Clavigero, an Italian also, who has resided thirty six years in Mexico, has given us a history of that country, which certainly merits more respect than any other work on the same subject. He corrects many errors of Dr. Robertson and tho sound philosophy will disapprove many of his ideas, we must still consider it as an useful work, and assuredly the best we possess on the same subject. It is in 4. thin volumes small 4to. De la Land has not yet published a 5th. volume.
The chemical dispute about the conversion and reconversion of air and water, continues still undecided. Arguments and authorities are so balanced that we may still safely believe, as our fathers did before us, that these principles are distinct. A schism of another kind has taken place among the chimists. A particular set of them here have undertaken to remodel all the terms of the science, and to give to every substance a new name the composition, and especially the termination, of which shall define the relation in which it stands to other substances of the same family. But the science seems too much in it’s infancy as yet for this reformation: because in fact the reformation of this year must be reformed again the next year, and so on, changing the names of substances as often as new experiments develope properties in them undiscovered before. The new nomenclature has accordingly been already proved to need numerous and important reformations. Probably it will not prevail. It is espoused by the minority only here, and by a very few indeed of the foreign chymists. It is particularly rejected in England.
In the arts, I think two of our countrymen have presentd the most important inventions. Mr. Paine, the author of common sense, has invented an iron bridge which promises to be cheaper by a great deal than stone, and to admit of a much greater arch. He supposes it may be ventured for an arch of 500. feet. He has obtained a patent for it in England, and is now executing the first experiment with an arch of between 90. and 100. feet. Mr. Rumsey  has also obtained a patent for his navigation by the force of steam in England and is solliciting a similar one here. His principal merit is in the improvement of the boiler, and, instead of the complicated machinery of oars and paddles proposed by others, the substitution of so simple a thing as the reaction of a stream of water on his vessel. He is building a sea-vessel at this time in England and she will be ready for an experiment in May. He has suggested a great number of mechanical improvements in a variety of branches; and upon the whole is the most original and the greatest mechanical genius I have ever seen. The return of la Peyrouse (whenever that shall happen) will probably add to our knowlege in Geography, botany and natural history. What a feild have we at our doors to signalize ourselves in! The botany of America is far from being exhausted: it’s Mineralogy is untouched, and it’s Natural history or Zoology totally mistaken and misrepresented. As far as I have seen there is not one single species of terrestrial birds common to Europe and America, and I question if there be a single species of quadrupeds. (Domestic animals are to be excepted.) It is for such institutions as that over which you preside so worthily, Sir, to do justice to our country, it’s productions, and it’s genius. It is the work to which the young men, whom you are forming, should lay their hands. We have spent the prime of our lives in procuring them the precious blessing of liberty. Let them spend theirs in shewing that it is the great parent of science and of virtue; and that a nation will be great in both always in proportion as it is free. No body wishes more warmly for the success of your good exhortations on this subject, than him who has the honor to be with sentiments of great esteem & respect Sir your most obedient humble servant,

Th: Jefferson

